Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf, U.S. pat. Appl. Pub No. 2008/0275883, in view of Seabaugh, U.S. pat. No. 7,496,053.
As per claim 1, Ashraf discloses a computer implemented system, comprising:
a) a frontend interface (forwarding module 82) configured to communicate with a group of devices 80 (see par 0028, fig. 2), wherein the group of device 80 comprises a first group of devices communicated according to a first protocol of a first communication platform (e.g., 3G wireless network), and a second group of devices communicated according to a second protocol, that differs from the first protocol, of a second communication platform (e.g., PSTN) (see par 0019 and fig. 1), wherein the first group of devices access first subscriber data according to a first data store schema and the second group of devices access second subscriber data according to a second data store schema (see par 0003, 0013);
b) a backend interface (server 16, fig. 2) configured to communicate, according to a third data store schema that differs from first and second data store schema, with a data store (10, fig. 2) that stores consolidated data of the first communication platform and the second communication platform, wherein the consolidated data is stored according to a single common schema that corresponds to a third type of data store, e.g., a standard database designed to store consolidated subscriber data (par 0025, 0027); 
c) wherein the system is configured to perform the following operations:
i) receiving, via the frontend interface, a first request for data that is formatted according to the first protocol that retrieves information according to the first data store schema associated with the first communication platform (par 0028);
ii) forwarding the first request for data that accesses the first subscriber data according to the first data store schema as a second request to the data store that stores and retrieves subscriber data according to the single common data store schema that differs from the first data store schema (par 0028, fig. 2).
	Ashraf does not explicitly teach “translating” the first request to the second request for accessing subscriber data in the common data store. Such “translation” is known in the art as disclosed by Seabaugh. Particularly, Seabaugh discloses frontend interface 108 for receiving a request from frontend device 102 for accessing user data of a first data schema, translating the request (by layer 110) into a second data schema and forwarding the translated request to backend common data store 116 via backend interface 112 (see Seabaugh, col 5, ln 38-57). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such request translation in Ashraf’s forwarding module because it would have enabled different legacy devices 80 to access the consolidated data store (see Ashraf, par 0029). 
Seabaugh also teaches utilizing a processor executing program instructions stored in a computer memory to perform data management function (see col 3, ln 23-32). 
It would have been further obvious to one skilled in the art to recognize such use of both software and hardware, e.g., processor, to implement Ashraf invention.

	As per claims 5-7, Ashraf teaches that first communication platform comprises a known wireless communication platform and the second communication platform comprises a known broadband communication platform (see par 0014-0016). It would have been obvious to one skilled in the art to practice Ashraf invention with any known wireless platforms and broadband platforms.
	As per claims 8-9, Seabaugh teaches that frontend interface comprises respective interfaces that support different conventional communication protocols including HTTP and SIP (see col 8, ln 36-55). It would have been further obvious to one skilled in the art to practice Ashraf invention with any known communication protocols.
	As per claim 10, Ashraf discloses a computer-implemented method comprising:
a) facilitating communication with a group of devices 80 (see par 0028, fig. 2), wherein the group of device 80 comprises a first group of devices communicated according to a first protocol of a first communication platform (e.g., 3G wireless network), and a second group of devices communicated according to a second protocol, that differs from the first protocol, of a second communication platform (e.g., PSTN) (see par 0019 and fig. 1), wherein the first group of devices access first subscriber data according to a first data store schema corresponding to a first data store and the second group of devices access second subscriber data according to a second data store schema corresponding to a second data store (see par 0003, 0013);
b) facilitating communication with a data store (10, fig. 2) according to a third type of data store that stores consolidated data of the first communication platform and the second communication platform, wherein the consolidated data is stored according to a single common schema that differs from first and second data store schema, e.g., a standard database designed to store consolidated subscriber data (par 0025, 0027); 
c) receiving a first request for data that is formatted according to the first protocol and the first data store schema associated with first communication platform (par 0028);
d) forwarding the first request for data as a second request to the data store that stores and retrieves subscriber data according to the single common data store schema that differs from the first data store schema (par 0028, fig. 2).
	Ashraf does not explicitly teach using a common database schema and/or a unified database interface for accessing data stored in the database. However, Seabaugh discloses such use of a common database with a unified interface for accessing data and messages in multi-platform multimedia application (see Seabaugh, par 0070), wherein a request for data formatted in the first (or second) protocol is converted (encoded) into another data formatted in a third protocol of the single common database schema that differs from the first data schema (see Seabaugh, par 0082). 
	Ashraf does not explicitly teach “translating” the first request to the second request for accessing subscriber data in the common data store. Such “translation” is known in the art as disclosed by Seabaugh. Particularly, Seabaugh discloses frontend interface 108 for receiving a request from frontend device 102 for accessing user data of a first data schema, translating the 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize such request translation in Ashraf’s forwarding module because it would have enabled different legacy devices 80 to access the consolidated data store (see Ashraf, par 0029). 
Seabaugh also teaches utilizing a processor executing program instructions stored in a computer memory to perform data management function (see col 3, ln 23-32). 
It would have been further obvious to one skilled in the art to recognize such use of both software and hardware, e.g., processor, to implement Ashraf invention.
	Claims 11-20 are similar in scope as that of claims 1-10.


Response to Amendment
3.	Applicant’s arguments filed May 10, 2021 with respect to claims 1-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
4.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
5/24/21